Citation Nr: 1328477	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
December 1973. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in March 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that assigned an initial rating of 70 
percent for PTSD, effective June 4, 2008. 

The Veteran and his daughter testified at a Central Office 
Board hearing before the undersigned Veterans Law Judge 
(VLJ) in June 2013.  A transcript of the hearing is of 
record. 

The Board notes that, in addition to the paper claims file, 
there is an electronic "Virtual VA" file associated with the 
record.  Both files were reviewed to ensure thorough 
analysis of the evidence of record.


FINDINGS OF FACT

1.  The occupational and social impairment from the 
Veteran's PTSD has more nearly approximated total than 
deficiencies in most areas for the entire evaluation period.

2.  The Veteran has been unable to maintain any form of 
substantially gainful employment as a result of his service-
connected PTSD throughout the period of this claim. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the effective-date element of his claims.  In 
addition, the evidence currently of record is sufficient to 
substantiate the Veteran's entitlement to a 100 percent 
rating throughout the period of this claim and entitlement 
to a TDIU.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 
38 C.F.R. § 3.159 (2012).

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2012).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2012). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2012). 

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2012). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the Veteran's service-connected PTSD.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes. 

Evaluation of PTSD 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The rating criteria are as follows. 

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

Service connection for PTSD was granted in the March 2009 
rating decision on appeal.  At that time, the Veteran was 
assigned a 70 percent rating, effective from June 4, 2008.  
The Veteran appealed. 

The Veteran submitted a statement in October 2008 that he 
still had dreams about Vietnam, fireworks or a car 
backfiring still scared him, and he could not be around a 
lot of people without being nervous or scared.

The record also shows that the Veteran completed a VA PTSD 
program.

The Veteran was afforded a VA examination in January 2009 in 
which he reported avoidance behavior, nervousness, sleep 
disturbances to include dreams and night sweats, anxiety, 
homicidal thoughts that he would not act upon, anger, crying 
spells, and hallucinations.  He reported being fired for 
different things since leaving the military.  He indicated 
that he had a good relationship with his children and 
family, was divorced, and did not have any friends.  The 
Veteran reported that he recently got in a big fight with 
his father.  The examiner noted that the Veteran isolates 
and was capable of basic activities of daily living.  The 
examiner opined that the Veteran's employment was moderately 
to severely affected by his PTSD symptoms.  Mental status 
examination showed no impairment of thought process or 
communication, appropriate behavior, the presence of 
suicidal thoughts, an ability to maintain his personal 
hygiene and basic activities of living (although noting that 
he neglects his personal hygiene), orientation to person/ 
place/ time, problems with concentration, no presence of 
obsessive or ritualistic behavior, normal speech, no panic 
attacks, depression and anxiety, and no impaired impulse 
control.  The examiner diagnosed PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 55.

The Veteran submitted lay statements from C.L. and J.L. in 
July 2009 in which they attested to his unusual behavior to 
include faking his death, extended periods of silence and 
unresponsiveness, roaming aimlessly, appearing disoriented, 
speaking rapidly, and demonstrating extreme anxiety, 
especially becoming emotional around bright lights and 
sirens.

In his formal appeal, VA Form 9, in March 2010 the Veteran 
noted his memory problems included reporting to the January 
2009 VA examiner that he recently had a big fight with his 
father when his father had been dead for 20 years.

The record also contains VA mental health treatment records 
that show reports of hallucinations, emotional withdrawal, 
poor insight, sleep disturbances, anxiety, anger problems, 
depressed mood, suicidal ideation, and a diagnosis of PTSD 
with a GAF score of 52.

The Veteran was afforded a VA examination in February 2012 
in which he reported being single and living with his 
daughter.  He reported symptoms to include sleep 
disturbances, memory problems, recurrent and distressing 
recollections and dreams, a sense of reliving the experience 
with illusions or hallucinations, avoidance, markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement, 
restricted range of affect, irritability or outbursts of 
anger, hypervigilance, depressed mood, anxiety, near-
continuous panic or depression, difficulty in understanding 
complex commands, difficulty in establishing and maintaining 
effective work and social relationships, suicidal ideation, 
impaired impulse control, persistent delusions or 
hallucinations, and persistent danger of hurting self or 
others.  The examiner diagnosed PTSD and assigned a GAF 
score of 52.

The Veteran and his daughter testified as to living together 
and to his symptoms of isolation, visual and auditory 
hallucinations, irritability, outbursts of anger, sleep 
disturbances, and emergency preparedness training in the 
home.  The Veteran testified as to his nightmares, night 
sweats, an inability to work due to his lack of sleep, lack 
of concentration, and how he reacts to people.  He also 
reported his symptoms of suicidal ideation, weekly 
hallucinations, depression, crying spells.  He stated that 
he went to college and had a degree in Special Education; 
however, he did not think he could be in a setting with a 
group of children in school.

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with the 100 percent schedular rating.  
However, the Court has held that the symptoms enumerated 
under the schedule for rating mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
The record confirms that the Veteran persistent delusions or 
hallucinations; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
memory loss to include that his father had passed away.

In determining that the Veteran's PTSD warrants a 100 
percent disability rating, the Board has considered the GAF 
scores assigned for the Veteran.  GAF scores are based on a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The GAF scores do not correlate to any specific rating. The 
Board has found the examination findings and the actual 
assessments of the Veteran's occupational and social 
functioning to be more probative than the GAF scores. 

Accordingly, the Board concludes that the Veteran is 
entitled to an evaluation of a 100 percent throughout the 
period of this claim.

Entitlement to a TDIU 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a) (1), 4.15 
(2012). 

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a). 

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability if 
the service-connected disability is rated at 60 percent or 
more.  38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2012). 

The Veteran's PTSD was evaluated as 70 percent disabling, 
but has been increased herein to a 100 percent evaluation.  
He accordingly meets the schedular criteria for a TDIU, and 
the Board's consideration thus turns to whether the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his PTSD. 

The Veteran has reported that he has a college education 
with a degree in Special Education but did not think he 
could work with a group of children in a school setting. 

On review of the evidence outlined above, to specifically 
include the reports of the VA examinations and lay 
statements and testimony in regards to the Veteran's 
observable behavior, the Board finds the evidence shows the 
Veteran's service-connected PTSD renders him unemployable.  
To this point, the Veteran's symptoms include avoidance, 
isolation, outbursts of anger, auditory and visual 
hallucinations, homicidal and suicidal ideation, near-
continuous panic or depression, difficulty in understanding 
complex commands, difficulty in establishing and maintaining 
effective work and social relationships, impaired impulse 
control, and persistent danger of hurting self or others. 

Therefore, the Board does not believe that it is realistic 
to expect the Veteran to qualify for employment.  The Board 
finds that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his PTSD.  
Accordingly, the criteria for a TDIU are met throughout the 
period of the claim. 


ORDER

Entitlement to a disability rating of 100 percent for PTSD 
is granted, subject to the criteria applicable to the 
payment of monetary benefits. 

Entitlement to a TDIU is granted throughout the period of 
this claim, subject to the criteria applicable to the 
payment of monetary benefits. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


